DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on 11/24/2020 is received prior to the examination of the instant application and has not introduced any new matter, thus, has been entered and is examined on the merits. 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Claims 1-18 are allowed over the prior arts, since the prior arts taken individually or in combination fail to particular disclose, fairly suggest, or render obvious the following underlined limitation:
In claims 1 and 10, as set forth in the amendment above, "...transmit a signal for requesting baseband beam tracking, on condition that any of: (1) the WTRU determines, according to the information, that: (i) system performance is degraded in a hybrid beamforming transmission, and (ii) re- estimation of the baseband channel is part of a current link adaptation procedure, and (2) detailed baseband channel information was not part of a MIMO setup procedure or analog beams have been identified but information for the baseband channel is still needed” in combination with other limitations recited in the base claims.
Noted that the first closest prior art US 2017/0303265 A1 to Islam et al. (hereafter referred as Islam), teaches a wireless transmit/receive unit (WTRU) (UE, Fig. 3,6-7, UE 350, 604, 704, provisional 62,333,120, hereafter refers as provisional, Fig. 3, 5A-5F) comprising a processor (UE 350 is including a processor, Fig. 3, paragraphs [42, 59-60] and provisional, Fig. 3, paragraphs [26, 41]), a transmitter (UE 350 is including a transmitter 354, Fig. 3, paragraph [61] and provisional, Fig. 3, paragraph [44]), and a receiver (UE 350 is including a receiver 354, Fig. 3, paragraph [58] and provisional, Fig. 3, paragraph [41]), wherein the processor, the transmitter, and the receiver (wherein the transmitter, the receiver and the processor are configured to perform the method/functions, paragraphs [42, 59, 60] and provisional, Fig. 3 and paragraphs [26, 41]) are configured to: determine information that is associated with a band channel (determining information associated with a channel between the UE and another node/base station, paragraphs [10, 57, 81, 153] and provisional, paragraphs [37, 41]), and that indicates any of measurement information and channel information (the information is a channel quality of the channel, paragraphs [114, 125-126, 136] and provisional, paragraphs [112, 130, 133]); and, transmit a signal for requesting band beam tracking (transmitting a signal for requesting band beam tracking, paragraphs [114, 125-126, 136] and provisional, paragraphs [7, 35, 64-65, 78, 112]) on condition that any of: (1) the WTRU determines, according to the information, that: (i) system performance is degraded (wherein the signal for requesting band beam tracking is transmitted when the UE determines a system performance is degraded, paragraphs [114, 125-126, 136] and provisional, paragraphs [7, 35, 64-65, 78, 112]) in a beamforming transmission (in beamforming transmission, paragraphs [73, 77-78, 83] and provisional, paragraphs [58, 105-106]).
Thus, Islam has taught the conventional technique of transmitting the signal for requesting band beam tracking based on the condition of system performance is degraded, but however, has not taught the “baseband channel” or the condition is “re- estimation of the baseband channel is part of a current link adaptation procedure”, or “(2) detailed baseband channel information was not part of a MIMO setup procedure or analog beams have been identified but information for the baseband channel is still needed”. Therefore, Islam has failed to teach the underlined limitations above when such limitations are incorporated with other limitations of the base claims.
Noted that the second closest prior art US 2013/0301454 A1 to Seol et al. (hereafter referred as Seol), teaches a hybrid beamforming transmission comprising both analog beam and baseband beam (paragraph [63]), wherein the detailed baseband channel information and the analog beam are acquired as part of a MIMO setup procedure (paragraphs [63, 89]).
However, Seol not taught the condition for transmitting the request for baseband beam tracking 1is “re- estimation of the baseband channel is part of a current link adaptation procedure”, or “(2) detailed baseband channel information was not part of a MIMO setup procedure or analog beams have been identified but information for the baseband channel is still needed”. Therefore, Seol has failed 
Noted that the third closest prior art US 2016/0285164 A1 to Choi et al. (hereafter referred as Choi), teaches receiving information on digital (baseband) beam (paragraph [83]).
However, Choi not taught the condition for transmitting the request for baseband beam tracking 1is “re- estimation of the baseband channel is part of a current link adaptation procedure”, or “(2) detailed baseband channel information was not part of a MIMO setup procedure or analog beams have been identified but information for the baseband channel is still needed”. Therefore, Choi has failed to teach the underlined limitations above when such limitations are incorporated with other limitations of the base claims.

In view of the foregoing, Islam, Seol and Choi, when taken individually orin combination fail to particular disclose, fairly suggest, or render obvious the underlinedlimitations when such limitations are incorporated with other limitations of the base claims. Therefore, the base claims 1 and 10 are allowed over the prior arts.  The dependent claims 2-9 and 11-18, which depended upon claims 1 and 10, respectively, are also allowable over the prior arts for the reason of their dependency upon the allowable claims 1 and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0189189 A1 to Hoshino et al. discloses transmitting a command to change the superior beam if quality of the superior beam is degraded (see paragraphs [38, 150-152]).
US 2016/0099763 A1 to Chen discloses the UE transmits a beam alignment request before or after RRC connection completed (paragraphs [36, 41]).
US 2018/0054245 A1 to Trainin et al. discloses transmitting a BRP request including a beam tracking request (paragraphs [88, 90-92, 98] and Fig. 4).
US 2018/0083719 A1 to Kim et al. discloses a MIMO transmission environment requires hybrid beam forming, which including an analog beamforming and a digital beamforming (paragraphs [38-40, 51]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        January 24, 2022